Response to RCE
This action is responsive to the RCE filed on 01/28/2022. 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-28 are pending in the case.  Claims 2, 9, and 16 are independent claims. Claim 1 was canceled.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Priority
This application is a continuation of 14046871, filed 10/04/2013, now U.S. Patent #10241752 and having 2 RCE-type filings therein 14046871 Claims Priority from Provisional Application 61709766, filed 10/04/2012 14046871 is a continuation in part of 13250854, filed 09/30/2011, now U.S. Patent #9858925 and having 1 RCE-type filing therein.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 02/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 2 recites:
while displaying the user interface of the digital assistant: 
receiving speech input from a user associated with the electronic device while the first user interface of the first application is at least partially visible on the display; 
displaying, within the user interface of the digital assistant, a second user interface of the first application; 
displaying, in the second user interface of the first application, an indication including a transcription of the received speech input; and 
performing, based on the received speech input, a task associated with the first application.
The claimed limitation “the second user interface” is broad, and the particular interpretation that the Examiner has taken for this limitation is that it means a graphical partition with defined borders on the screen, and used to display a certain content (i.e., an email message such as in Fig. 20).The filed specification does not appear to support the limitation specifying that the second user interface is truly from the first application, and that the second user interface may actually be generated from the digital assistant instead. See filed specification [0114] – “Accordingly, virtual assistant 1002 composes email 2052 for the user to approve and send. In this manner, virtual assistant 1002 is able to operationalize a task (composing an email message) based on user input together with context information describing the state of the current application”. Thus it appears that the second user interface belongs to the digital assistant, because the digital assistant is the one constructing the second user interface albeit with the context information obtained from the first application (i.e. email application). Thus the claim limitation of claim 2 appears to not have written description support. For the purpose of art rejections below, the Examiner will interpret this claim limitation as reciting that the digital assistant is executing the first application, in order to construct a second user interface based on context information from the first application. The other independent claims also recite this limitation thus rejected under similar rationale. The dependent claims are rejected for their dependency on the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 9-10, 16-17, are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Grois et al. US 20090030800 A1 , (hereinafter Grois) in view of Barton et al. US 831556 B2, (hereinafter Barton).

As to independent claim 2, Grois teaches:
A computer-implemented method of operating a digital assistant on an electronic device having at least one processor, memory, and a display (See Fig. 2 with [0091]), the method comprising: 
displaying, on the display, a first user interface of a first application (See Fig. 1A with [0056] database search application using an intelligent user interface.); 
while displaying the first user interface of the first application, detecting activation of a digital assistant (See Fig. 1A button 101 press to start a voice/audio search and see Fig. 1D with [0082] when user conducts a voice search, he/she is presented with a talking mouth virtual assistant 125. Thus suggests while displaying interface of Fig. 1A, activation of button 101 leads to the interface of Fig. 1D where virtual assistant 125 is displayed); 
in response to detecting the activation of the digital assistant:
displaying, on the display, a user interface of the digital assistant including a digital assistant object (See Fig. 1D the mouth image 125 is interpreted to be the digital assistant object), wherein the first user interface of the first application is at least partially visible on the display while the user interface of the digital assistant is displayed (See Fig. 1D with [0082] virtual assistant UI 125 is displayed, and the database search application Ui is still being displayed on the left side of the screen); 
while displaying the user interface of the digital assistant:
receiving speech input from a user associated with the electronic device while the first user interface of the first application is at least partially visible on the display (See Fig. 1D with [0082] user can use speech to initiate a search. Also see [0056]-[0057] mentions a database search application using an intelligent user interface that accepts voice input, and as shown in Fig. 1D the database search application is displayed along with the intelligent user interface 125 while receiving the voice input);
displaying, within the user interface of the digital assistant, a second user interface of the first application (The claim limitation “a second user interface of the first application” is interpreted to mean that the content that the second user interface is displaying is somehow related to the content displayed by the first application’s first user interface. See Fig. 3 with [0094], the virtual assistant 125 is now displaying advertisements i.e. sponsored links related to “tennis courts” searched by the user.);
performing, based on the received speech input, a task associated with the first application (See Fig. 1B with [0057] the received speech input “tennis courts” causes a task of displaying search results relevant to tennis courts).
Grois teaches the second user interface of the first application as cited above, but Grois does not teach: displaying, in the second user interface of the first application, an indication including a transcription of the received speech input.
Barton teaches: displaying, in the user interface of the first application, an indication including a transcription of the received speech input (First see Fig. 2a with Col. 9 line 46-48 – “Call-handling graphical user interfaces may be provided to complement the voice interface and handle the text side of cross-modal interactions”, in other words a graphical user interface is displayed for displaying text. Then see Fig. 4 steps 414 and 416 with Col. 13 lines 57-67 and Col. 14 lines 1-12, mentions a caller that is inputting a voice message that is to be transcribed to text and displayed on the graphical user interface of the callee. And the graphical user interface appears to be belonging to an IM client (i.e. instant messaging application), and it appears that the PVA (i.e. Personal Virtual Assistant) is executing this IM client, as is apparent from the paragraph reciting “At 410, in response to receiving a user selection of initiating an interactive text messaging session with the callee, the PVA initiates an interactive text messaging session.”. So it is apparent that transcribed speech input is displayed on a graphical user interface of an IM application, and that this IM application is being executed by the Personal Virtual Assistant, thus it is believed to be teaching the claim limitation).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify Grois’s virtual assistant to include a virtual assistant that can execute an IM application for displaying a graphical user interface that can display transcribed text within it as taught by Barton. Motivation to do so would be for enabling communication between two users, where one user wants to receive voice input, while the other user wants to receive text input (See Barton Col. 1 Lines 38-45).

As to dependent claim 3, Grois as modified teaches all the limitations of claim 2 as cited above.
Grois further teaches: wherein displaying the user interface of the digital assistant comprises displaying the user interface of the digital assistant in a first portion of the display while the user interface of the first application is at least partially visible in a second portion of the display different from the first portion (See Fig. 1D with [0082] virtual assistant UI 125 is displayed, and the database search application Ui is still being displayed on the left side of the screen). 

As independent claim 9, it is rejected under similar rationale as claim 2 as cited above. 

As dependent claim 10, it is rejected under similar rationale as claim 3 as cited above. 

As independent claim 16, it is rejected under similar rationale as claim 2 as cited above. 

As dependent claim 17, it is rejected under similar rationale as claim 3 as cited above. 

Claims 4, 11, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Grois et al. US 20090030800 A1 , (hereinafter Grois) in view of Barton et al. US 831556 B2, (hereinafter Barton) in view of Ludolph et al. US 5874958 A, (hereinafter Ludolph).

As to dependent claim 4, Grois as modified teaches all the limitations of claim 2 as cited above.
Grois teaches the digital assistant, but Grois as modified does not teach: wherein displaying the user interface of the digital assistant comprises sliding the user interface of the digital assistant onto the display from an edge of the display. 
Ludolph teaches: wherein displaying the user interface of the application comprises sliding the user interface of the application onto the display from an edge of the display (See Fig. 3 with Col. 6 lines 13-26 user can slide a sliding panel from edge into view, the sliding panel containing UI of a calendar application).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant of Grois to include the sliding panels taught by Ludolph. Motivation to do so would be for “provide a mechanism for accessing information or other items from another application” (See Ludolph Col. 2 lines 42-50).

As dependent claim 11, it is rejected under similar rationale as claim 4 as cited above. 

As dependent claim 18, it is rejected under similar rationale as claim 4 as cited above. 

Claims 5-6, 12-13, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Grois et al. US 20090030800 A1 , (hereinafter Grois) in view of Barton et al. US 831556 B2, (hereinafter Barton) in view of “Android App Review - Speaktoit Assistant”, (Cited in 892 as NPL, hereinafter Speaktoit).

As to dependent claim 5, Grois as modified teaches all the limitations of claim 2 as cited above.
Grois as modified by Hayman teaches the icons, but Grois as modified does not teach: wherein the indication representing changes in an amplitude of the received speech input comprises a colorized icon indicating fluctuations in recorded speech amplitude. 
Speaktoit further teaches: wherein the indication representing changes in an amplitude of the received speech input comprises a colorized window indicating fluctuations in recorded speech amplitude (See page 2 of the NPL document, the youtube video at time frame 0:15 shows the window with microphone object being light up as the user speaks to indicate changes in amplitude of the received speech input. In regards to claimed colorized, it is not a standard term in the art and is thus interpreted to mean, to merely have color).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant of Grois to include the digital assistant object comprising of the window as taught by Speaktoit. Motivation to do so would be for a user friendly interface that lets the user know when to provide voice input, how loud user’s voice is, and when its currently processing the voice input .

As to dependent claim 6, Grois as modified teaches all the limitations of claim 2 as cited above.
Grois as modified does not teach: while displaying the user interface of the digital assistant and while the user interface of the first application is at least partially visible on the display, displaying, in the user interface of the digital assistant, an indication that a mic of the computing device is activated.
Speaktoit teaches: while displaying the user interface of the digital assistant and while the user interface of the first application is at least partially visible on the display, displaying, in the user interface of the digital assistant, an indication that a mic of the electronic device is activated (See attached NPL page 2 large microphone graphic is indication that mic is activated). 
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant of Grois to include the large microphone graphic as taught by Speaktoit. Motivation to do so would be for effective user interface that avoids user frustration from not knowing when user speech can be provided.

As dependent claim 12, it is rejected under similar rationale as claim 5 as cited above. 

As dependent claim 13, it is rejected under similar rationale as claim 6 as cited above. 

As dependent claim 19, it is rejected under similar rationale as claim 5 as cited above. 

As dependent claim 20, it is rejected under similar rationale as claim 6 as cited above. 

Claims 7-8, 14-15, 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Grois et al. US 20090030800 A1 , (hereinafter Grois) in view of Barton et al. US 831556 B2, (hereinafter Barton) in view of Strong et al. US 6311157 B1, (hereinafter Strong).

As to dependent claim 7, Grois as modified teaches all the limitations of claim 2 as cited above.
Grois further teaches: while displaying the user interface of the digital assistant, detecting the spoken user input (See Fig. 1D with [0083] analyze user voice queries).
Grois as modified does not teach: in response to detecting the spoken user input, interpreting user intent based on the spoken user input, wherein interpreting the user intent based on the spoken user input includes using context information from the first application. 
Strong teaches: in response to detecting the spoken user input, interpreting user intent based on the spoken user input, wherein interpreting the user intent based on the spoken user input includes using context information from the first application (See Col. 2 lines 33-41 for brief overview. See Col. 4 lines 56-65 determine an application’s current context. And see Col. 10 lines 49-60, thus interpret speech input using speech rule determined by context information comprising if an application is currently frontmost).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant taught by Grois to include the speech recognition technique taught by Strong. Motivation to do so would be for independent speech recognition (See Strong Col. 1 lines 12-15).

As to dependent claim 8, Grois as modified teaches all the limitations of claim 7 as cited above.
Grois as modified does not teach: wherein the context information from the first application includes the type of the first application. 
Strong further teaches: wherein the context information from the first application includes the type of the first application (In regards to claimed “type”, it is not interpreted to be synonymous with “category”, and the specification does not provide insight as to how to interpret this claim term. See Col. 11 lines 19-20 speech rule’s context is a primitive label indicating an application, in other words “type” is interpreted to be “identity”. See also Col. 11 lines 60-65 context MeetingMinder.).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant taught by Grois to include the speech recognition technique taught by Strong. Motivation to do so would be for independent speech recognition (See Strong Col. 1 lines 12-15).

As dependent claim 14, it is rejected under similar rationale as claim 7 as cited above. 

As dependent claim 15, it is rejected under similar rationale as claim 8 as cited above. 

As dependent claim 21, it is rejected under similar rationale as claim 7 as cited above. 

As dependent claim 22, it is rejected under similar rationale as claim 8 as cited above. 

Claims 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Grois et al. US 20090030800 A1 , (hereinafter Grois) in view of Barton et al. US 831556 B2, (hereinafter Barton) in view of Ording et al. US 20070146336 A1, (hereinafter Ording).

As to dependent claim 23, Grois as modified teaches all the limitations of claim 2 as cited above.
Grois as modified teaches the first, second, and third icons as cited above but Grois as modified does not teach: wherein at least one of the first icon, second icon, and third icon are colorized and have a circular shape.
Ording further teaches: wherein an icon is colorized and have a circular shape (See Fig. 2 with [0041] contemplates the soft key 210 being of a different color, thus the soft key has color. See [0034] which says the soft keys are icons. See Fig. 2 which illustrates soft key 210 having a shape similar to a circle).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant of Grois as modified to include colored icons with circular shape as taught by Ording. Motivation to do so would be for having colored circular icons which can be seen by the user as aesthetically pleasing.

As to dependent claim 24, Grois as modified teaches all the limitations of claim 2 as cited above.
Grois as modified teaches the third icon as cited above, but Grois as modified does not teach: wherein the third icon includes a swirling object around a perimeter of the third icon.
Ording teaches: wherein the icon includes a swirling object around a perimeter of the icon (See Fig. 2 with [0041] circling pattern animation around the soft key).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant of Grois as modified to include colored icons with circular shape as taught by Ording. Motivation to do so would be for aesthetically pleasing.

As to dependent claim 25, it is rejected under similar rationale as claim 23 as cited above.

As to dependent claim 26, it is rejected under similar rationale as claim 24 as cited above.

As to dependent claim 27, it is rejected under similar rationale as claim 23 as cited above.

As to dependent claim 28, it is rejected under similar rationale as claim 24 as cited above.

Response to Arguments
1. The Applicant’s amendment to independent claim 2 has withdrawn the previous 112a new matter rejection where the Examiner questioned whether the now-canceled claim limitation has written support in view of Applicant’s Drawings Fig. 20.
2. The Applicant’s argument pertaining to the claim limitation “displaying, in the second user interface of the first application, an indication including a transcription of the received speech input;” has been considered and was found persuasive. Applicant’s Drawings Fig. 20 shows the second user interface 2052 does indeed contain within itself the transcribed text “Let’s get this to marketing right away”. Thus the previous 112a new matter rejection is withdrawn.
3. A new 112a new matter rejection is raised by the Examiner for the claim limitation “displaying, within the user interface of the digital assistant, a second user interface of the first application;” in claim 2. The filed specification does not appear to support the limitation specifying that the second user interface is truly from the first application, and that the second user interface may actually be generated from the digital assistant instead. See filed specification [0114] – “Accordingly, virtual assistant 1002 composes email 2052 for the user to approve and send. In this manner, virtual assistant 1002 is able to operationalize a task (composing an email message) based on user input together with context information describing the state of the current application”. Thus it appears that the second user interface belongs to the digital assistant, because the digital assistant is the one constructing the second user interface albeit with the context information obtained from the first application (i.e. email application). Thus the claim limitation of claim 2 appears to not have written description support.
4. Applicant’s amendment and arguments pertaining to the previous 103 rejections have been considered but are rendered moot in view of new grounds of rejection cited above comprising Barton.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday-Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-9845.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID V LUU/Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171